DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 10/27/2022. Claims 1-4, 6-10, 17, 24, and 26 are currently pending, with Claims 1 and 17 being the independent claims. Claims 1, 2, 4, 6, 9, and 17 have been amended. Claim 5 has been cancelled
35 USC 112(b) rejections of claims 1-10, 17, 24 and 26 are withdrawn in view of the claim amendments correcting pending issues.

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 
Applicant submits Yang fails to teach claim features previously recited in claim 5 and now recited in claim 1 of “determining updated positioning information indicative of updated respective locations of one or more radio nodes of the plurality of radio nodes, wherein respective locations of the one or more radio nodes are updated based at least partially on distances information that is determined based at least partially on the initial distances information, wherein the distances information is determined based on the updated respective locations of the one or more radio nodes; “.  Examiner respectfully disagrees.
Examiner cites the rejection where Yang teaches the limitations as cited.  Examiner further notes that applicants reasoning as submitted in remarks contends that “Yang is silent regarding updating the location information corresponding to a radio node or the like received from a source, for example, GPS. In fact, as shown below, Yang points out a deficiency in GPS location positioning regarding indoor locations and teaches away from relying on GPS information”.
Examiner notes that claims do not recite “updating the location”  claims merely recite “determining updated positioning information” and further claims make no reference to GPS information and are directed to location from fingerprinting techniques.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [ updating the location information corresponding to a radio node or the like received from a source, for example, GPS.]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner references the same reasoning regarding applicants teaching away assertion.
Thus the remarks are not persuasive and rejection is updated to include limitations of claim 5 and made final.
REQUIREMENT FOR UNITY OF INVENTION
During a telephone conversation with Guy R. Gosnell Reg. 34610 on June 13th 2022 a provisional election was made with traverse to prosecute the invention of Group I, Claims 1-10, 17, 24, and 26.  Claim 11-16, and 25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Affirmation of this election was required by applicant in replying to the previous office action.  No written affirmation or concern was submitted by applicant in most recent response, thus examiner considers Applicant’s election final without traverse as applicant did not object and was silent on the restriction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 17, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 20160021494 A1).

Considering Claims 1, 17 and 24
Yang discloses A first method (See fig. 4, fig. 7, [0077], [0081]-]0082], [0094]-[0100]), comprising: 
- determining initial positioning information indicative of locations of a plurality of radio nodes ,wherein the initial positioning information is determined based at least partially on one or more fingerprint information comprising a plurality radio node fingerprints (Fig. 4, [0077] “..At block 415, the semantic location sensing system(s) 248 may determine common APs by comparing the APs IDs or RSSI measurements or using a set of RSSIs as the location signature (e.g., RSSI fingerprinting) of APs located in a particular room (e.g., room i) between the new wireless scan W and saved wireless scans..”);
- determining initial distances information indicative of at least one estimated distance between at least two locations of the plurality of radio nodes ([0056] where room classifiers uses distance between two access points for identifying room based on sensing rssi data [0081]-[0082] Fig. 4, 435-445 running classifiers and “for each distance metric (e.g., Euclidean distance), the semantic location sensing system(s) 248 may compute S statistical values (e.g., average, minimum, etc.) over N.sub.i distance values computed between different wireless scans and all room i reference scans…”); 
determining updated positioning information indicative of updated respective locations of the one or more radio nodes (Fig. 4, [0077] “..At block 415, the semantic location sensing system(s) 248 may determine common APs by comparing the APs IDs or RSSI measurements or using a set of RSSIs as the location signature (e.g., RSSI fingerprinting) of APs located in a particular room (e.g., room i) between the new wireless scan W and saved wireless scans..”) 
wherein the respective locations of the one or more radio nodes are updated based at least partially on the distances information that is determined based at least partially on the initial distances information  (Fig. 4, [0077] “..At block 415, the semantic location sensing system(s) 248 may determine common APs by comparing the APs IDs or RSSI measurements or using a set of RSSIs as the location signature (e.g., RSSI fingerprinting) of APs located in a particular room (e.g., room i) between the new wireless scan W and saved wireless scans..”), 
wherein the distances information is determined based on the updated respective locations of the one or more radio nodes ([0056] where room classifiers uses distance between two access points for identifying room based on sensing rssi data [0081]-[0082] Fig. 4, 435-445).  
 - determining cluster information based on the at least one estimated distance, wherein at least two of the radio nodes being located in vicinity to each other are determined to be comprised by a respective cluster, wherein a plurality of clusters are determined in case more than one estimated distance is comprised or represented by the initial distances information (Fig. 4, Fig. 6, [0094]-[0100] method to select trustworthy wireless location devices (e.g., Wi-Fi APs) for semantic location sensing where subsets of Aps selected for each room pair i-j equivalent of plurality of clusters / cluster information; Examiner notes limitation is not required by claim due to language “in case”); and 
- determining cluster location information indicative of a respective cluster location of one or more clusters, wherein a respective cluster is associated with one single area of interest (Fig. 4, [0077] common APs for a particular room [0083]-[0084]), and wherein the cluster location information is to be output for usage in a positioning service (Fig. 4 450-455 [0083]-[0084] report current room location).


Considering Claim 2
Yang discloses wherein the at least one fingerprint information comprises at least one identifier of a respective radio node of the one or more radio nodes, and at least one signal strength information indicative of a received signal strength value with which a signal of the respective radio node is observable ([0022] identifier, RSSI).  

Considering Claim 3
Yang discloses wherein the cluster location information is a part of or being comprised by a radio map ([0024] floor map, wireless measurements identifying room).  

Considering Claim 4

Yang discloses wherein the distances information is determined based on a signal strength information of a respective radio node of the one or more radio nodes ([0022] identifier, RSSI), 
wherein the signal strength information is selected to be the one with the highest received signal strength value ([0101]-[0105] rssi threshold thus APs with highest signal strength), 
wherein a respective distance between this respective radio node and another radio node of the one or more radioAmdt dated: December 29, 2020 nodes is determined based on a path loss formula and the respective signal strength information of the other radio node ([0015]  [0056] Euclidean distance based on RSSI).

Considering Claim 7
Yang discloses wherein the cluster information is determined based at least in part on a hierarchical clustering ([0082] At block 445, the semantic location sensing system(s) 248 may mark each room status as being inside/outside based on a probability value), wherein a pre-defined or defined according to pre-defined rules threshold value is set to represent the minimum distance between two clusters ([0016] various distance thresholds [0083] At block 450, the semantic location sensing system(s) 248 may combine the detection results of an individual room by selecting the room with the highest probability above a predefined confidence threshold).  

Considering Claim 8

Yang discloses wherein the cluster information is determined in an iterative fashion (See Fig. 4 415-445 iterative process).  

Considering Claim 9

Yang discloses wherein a respective location of a respective cluster of the one or more clusters is set to be an average of the respective location of the one or more radio nodes comprised by or being a part of the respective cluster ([0128] ..  The set of wireless data scans may include wireless data scans from one or more first access points located inside the first location and wireless data scans from one or more second access points located outside the first location…. wherein the statistical values include at least one of a minimum value, a maximum value, an average value, a standard deviation or a median value…).  

Considering Claims 10 and 26

Yang discloses mapping the respective location of a respective cluster of the one or more clusters of the cluster location information to a venue information indicative of an identifier of a respective venue located at the respective location of the respective cluster (See Yang Fig. 3 [0055]-[0071] training room classifiers where room equivalent of venue information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20160021494 A1) in view of Sen US 20170223657 A1.
	
Considering Claim 6
Yang teaches the updated positioning information (Fig. 4, [0077] “..At block 415, the semantic location sensing system(s) 248 may determine common APs by comparing the APs IDs or RSSI measurements or using a set of RSSIs as the location signature (e.g., RSSI fingerprinting) of APs located in a particular room (e.g., room i) between the new wireless scan W and saved wireless scans..”).
Yang does not explicitly disclose the updated positioning information is determined based at least partially on a Gauss-Newton iteration.  
 	Sen teaches the updated positioning information is determined based at least partially on a Gauss-Newton iteration (See Sen [0020] “.. Thus, instead of solving a system of linear equations, a multilateration technique can be used to obtain an estimated location <EL.sub.x, EL.sub.y> such that the sum of ∥ ∥<AP.sub.n,x,AP.sub.n,y>−<EL.sub.x,EL.sub.y>∥−d.sub.n∥ is minimized. One example of such an estimation technique is the Gauss-Newton algorithm..”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Yang to include the noted teachings of Sen, in order to determine the location of a device in an indoor environment (Sen [0001]).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UMAIR AHSAN/Examiner, Art Unit 2647